           Case 1:20-mc-00246-LTS Document 33 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

IN RE: APPLICATION OF EVISON
HOLDINGS LIMITED                                                      No. 20 MC 246-LTS

-------------------------------------------------------x

                                                     ORDER

                 The Court has received the United States Government’s Notice filed October 23,

2020, which states that it is “considering whether to file a Statement of Interest in accordance

with 28 U.S.C. § 517,” and “expects to complete its deliberations and either file a Statement of

Interest if it decides to do so, or notify the Court that it will not be making any submission at this

stage of the litigation, by December 18, 2020.” (Docket Entry No. 32.)

                 The parties are directed to confer and file a joint statement by October 30, 2020,

as to the status of the Russian criminal proceedings and their respective positions as to whether

resolution of respondents’ motion to quash (Docket Entry No. 18) can await the Government’s

decision as to the filing of a Statement of Interest, and review of any such Statement by the

Court.



         SO ORDERED.

Dated: New York, New York
       October 26, 2020

                                                                      /s/ Laura Taylor Swain
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge




IN RE APP OF EVISON - ORD RE GOVT LTR.DOCX                 VERSION OCTOBER 26, 2020                   1
